Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Interpretation:
The limitations “endoscopic camera assembly” in claims 1, 15, 20 interpreted under 35 U.S.C. 112(f) are withdrawn per Applicant’s argument filed 02/07/2022 persuasive. 
35 USC § 102
35 USC § 102 rejections regarding Claims 1-8, 11-20 included in Office Action mailed on 11/09/2021 has been withdrawn per applicant’s amendment to the claim filed 02/07/2022. Consequently, 35 USC § 103 rejections regarding claims 9-10, has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat (US 2007/0293724A1) in view of Schaeffer (US 20140277066 A1).
	Regarding claim 1, Saadat teaches an endoscope assembly comprising a shaft assembly, wherein the shaft assembly comprises a flexible outer shaft defining a lumen (catheter 16 having multiple lumen (fluid lumen 16 or imaging lumen 20) [0135-0136]); 
	A first electrical communication line (electric wires connecting to imager at distal end of catheter 16 [0145]), and
	A first fluid communication line (defined by fluid lumen 18 [0138-140]);
	An endoscopic camera assembly (CCD/CMOS imager [0145] Fig.4A) associated with the shaft assembly, wherein the endoscopic camera assembly is in communication with the first electrical communication line [0145].
	Saadat teaches limitation stated above, however, Saadat does not explicitly disclose the anatomy elevation assembly recites in claim 1. 
Schaeffer in the art of medical device, teaches a method of providing access to bodily passage, includes tubular medical device 60 inserted into a balloon device [0044] Fig.1-2, 10 which the balloon 18 of the balloon device is inflatable via fluid [0008].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Saadat to incorporate the balloon device which Saadat’s catheter is insertable thereto, such as that taught by Schaeffer, so that the balloon (inflatable member) is configured to transition between deflated configuration and inflated configuration via fluid communication with its fluid communication line [0007-0008, 0063-0067, 0087], so that the interior surface is configured to define a viewing path distal to the endoscopic camera assembly of Saadat while inflatable member is in the inflated configuration, to apply the known technique of Schaeffer to a known device of Saadat ready for improvement to yield a predictable result of effectuate dilation and unblock obstructed passage during examination.

	Regarding claim 2, Saadat and Schaeffer teaches limitation stated above, Saadat further teaches wherein the fluid communication line extends at least partially within the lumen (with respect to fluid lumen [0136-0139]).
	Regarding claim 3, Saadat and Schaeffer teaches limitation stated above, Saadat further teaches wherein the electrical communication line extends at least partially within the lumen (lumen with respect of imaging [0145] imager such as CCD positioned in the distal portion of the catheter with electric wires being routed proximally through the deployment catheter 16).
	Regarding claim 4, Saadat and Schaeffer teaches limitation stated above, Schaeffer further teaches the interior surface is configured to define a frusto-conical fashion while the inflatable member is in the inflated configuration (Fig.1-2). 	
	Regarding claim 5, Saadat and Schaeffer teaches limitation stated above, Schaeffer further teaches wherein the interior surface is configured to extend in an arched fashion while the inflatable member is in the inflated configuration (Fig.1-2)
Regarding claim 6, Saadat and Schaeffer teaches limitation stated above, Saadat further teaches wherein the shaft assembly further comprises a working catheter (tool delivery catheter 82 Fig.7B) extending within the lumen of the flexible outer shaft [0149], wherein the working catheter is dimensioned to slidably receive a working element (delivering tools [0149]).
Regarding claim 7, Saadat and Schaeffer teaches limitation stated above, Saadat further teaches the working element comprising one or more of a forceps, a swab, or a spray tube (angled instrument 360 Fig.30A, 30B, [0190-0191]).
Regarding claim 8, Saadat and Schaeffer teaches limitation stated above, Schaeffer further teaches wherein the inflatable member (balloon device including balloon18 Fig.2) comprises a proximal portion (20 Fig.1-2) and a distal portion, wherein the proximal portion is attached to the flexible outer shaft (attached while Saadat’s shaft inserted) wherein the distal portion includes the interior surface (of the balloon 18 Fig.2).
Regarding claim 11, Saadat and Schaeffer teaches limitation stated above, Saadat further teaches a second fluid communication line in communication with a fluid port configured to spray fluid on the camera assembly (multiple fluid ports 176 shown in Fig.11A [0164]).
Regarding claim 12, Saadat and Schaeffer teaches limitation stated above, Saadat further teaches an actuator attached to a proximal end of the flexible outer shaft (pumping mechanism 116, or hood deployment switch 120 etc. Fig.8B [0155-0156]).
Regarding claim 13, Saadat and Schaeffer teaches limitation stated above, Schaeffer further teaches wherein the inflatable member (balloon device including balloon 18) defines an open distal end in the inflated configuration (when inflated Fig.2 defines an open distal end for medical device such as Saadat’s catheter).
Regarding claim 14, Saadat and Schaeffer teaches limitation stated above, Saadat further teaches wherein the flexible outer shaft is resilient (catheter 16 is flexible Fig.5 thus is resilient to a degree).


Regarding claim 15, Saadat teaches an endoscope assembly comprising a shaft assembly, wherein the shaft assembly comprises a flexible outer shaft defining a lumen (catheter 16 having multiple lumen (fluid lumen 16 or imaging lumen 20) [0135-0136]), wherein the flexible outer shaft comprises a distal end (distal end 49 Fig.3C [0143]), 
	An electrical communication line (electric wires connecting to imager at distal end of catheter 16 [0145]), and
	A fluid communication line (defined by fluid lumen 18 [0138-140]);
	An endoscopic camera assembly (CCD/CMOS imager [0145] Fig.4A) associated with the shaft assembly, wherein the endoscopic camera assembly is in communication with the electrical communication line [0145]; and
	Saadat teaches limitation stated above, however, Saadat does not explicitly disclose the anatomy elevation assembly recites in claim 1. 
Schaeffer in the art of medical device, teaches a method of providing access to bodily passage, includes tubular medical device 60 inserted into a balloon device [0044] Fig.1-2 which the balloon 18 of the balloon device is inflatable via fluid [0008].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Saadat to incorporate the balloon device which Saadat’s catheter is insertable thereto, such as that taught by Schaeffer, so that the balloon (inflatable member) is configured to transition between deflated configuration and inflated configuration via fluid communication with its fluid communication line [0007-0008, 0063-0067, 0087], so that the interior surface is configured to define a viewing path distal to the endoscopic camera assembly of Saadat while inflatable member is in the inflated configuration, to apply the known technique of Schaeffer to a known device of Saadat ready for improvement to yield a predictable result of effectuate dilation and unblock obstructed passage during examination.
	Regarding claim 16, Saadat and Schaeffer teaches limitation stated above, Saadat further teaches wherein the distal end of the flexible outer shaft is open (Fig.1E, F, 3).
Regarding claim 17, Saadat and Schaeffer teaches limitation stated above, Saadat further teaches wherein the endoscopic camera assembly (visualization device such as CCD imager as recited above) is housed within the lumen (at one point is housed within the imaging lumen [0017] [0144] [0145]).
Regarding claim 18, Saadat and Schaeffer teaches limitation stated above, Saadat further teaches the shaft assembly further comprises a working catheter housed within the lumen (tool delivery catheter 82 Fig.7B housed within its respective lumen).
Regarding claim 19, Saadat and Schaeffer teaches limitation stated above, Saadat further teaches wherein the endoscopic camera assembly comprises a camera portion (Fig.4B [0145]) and a light portion (optical fiber or LED [0145], or separate illumination tool 310 Fig.26B [0185]).
Regarding claim 20, Saadat teaches an endoscope assembly comprising a shaft assembly, wherein the shaft assembly comprises a flexible outer shaft defining a lumen (catheter 16 having multiple lumen (fluid lumen 16 or imaging lumen 20) [0135-0136]); 
	A first electrical communication line (electric wires connecting to imager at distal end of catheter 16 [0145]), and
	A first fluid communication line (defined by fluid lumen 18 [0138-140]);
	An endoscopic camera assembly (CCD/CMOS imager [0145] Fig.4A) associated with the shaft assembly, wherein the endoscopic camera assembly is in communication with the first electrical communication line [0145]; and
	Saadat teaches limitation stated above, however, Saadat does not explicitly disclose the anatomy elevation assembly recites in claim 1. 
Schaeffer in the art of medical device, teaches a method of providing access to bodily passage, includes tubular medical device 60 inserted into a balloon device [0044] Fig.1-2 which the balloon 18 of the balloon device is inflatable via fluid [0008].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Saadat to incorporate the balloon device which Saadat’s catheter is insertable thereto, such as that taught by Schaeffer, so that the balloon (inflatable member) is configured to transition between deflated configuration and inflated configuration via fluid communication with its fluid communication line [0007-0008, 0063-0067, 0087], so that the interior surface is configured to define a viewing path distal to the endoscopic camera assembly of Saadat while inflatable member is in the inflated configuration, to apply the known technique of Schaeffer to a known device of Saadat ready for improvement to yield a predictable result of effectuate dilation and unblock obstructed passage during examination.


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat, Schaeffer, further in view of Hendriks (US Patent Application Publication No.2016/0317035 A1).
Regarding claims 9-10, Saadat and Schaeffer teaches limitation stated above, Saadat further teaches one or more sensors 300 may be positioned on the imaging hood itself in Fig.24A for detecting different parameters, and further teaches using position sensors deployed within the body lumen is a conventional method [0004]. However, Saadat does not explicitly disclose such sensor is operable in response to an alternating magnetic field.
Hendriks in the art of medical imaging, teaches operating position and orientation of a sensor at the tool tip in response to magnetic field ([0050]), and the sensor element comprises a coil [0050].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Saadat and Schaeffer to operate position sensor in response to magnetic field, such as that taught by Hendriks, as a suitable method of operating a position sensor (Hendriks [0050]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/           Examiner, Art Unit 3795

/MICHAEL J CAREY/           Supervisory Patent Examiner, Art Unit 3795